DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s communications received on May 16, 2022.  Claims 1, 6 and 8 have been amended, claim 4 has been canceled.
Currently claims 1-3 and 5-12 are pending. Claims 1, 6 and 8 are independent.  


Response to Amendments
Applicant’s amendments necessitated the new ground(s) of rejection in this Office Action.
Applicant’s amendments to claims 1, 6 and 8 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-3 and 5-12 is maintained.


Response to Arguments
Applicant’s arguments filed on 05/16/2022 have been fully considered but they are not persuasive.
In the Remarks on page 9, Applicant argues that Kim is silent regarding a key for the vehicle, and does not disclose or suggest providing the parking lot agent with an electronic key as part of information for parking the vehicle. However, Applicant’s argument is directed to the newly amended claim limitations; and therefore, the newly amended claim limitations will be fully addressed in this Office Action.


In the Remarks on page 10, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that Applicant believes that the amendments to the independent claims clarify that the claims are not directed to an abstract idea and recite significantly more than an abstract idea. 
In response to Applicant’s arguments, the Examiner respectfully disagrees. The amended limitation “upon user selection of one of the substitute valet driver candidates, provide the one of the substitute valet driver candidates with information for parking the vehicle” does not take the claim out of the abstract idea because nothing in the limitation integrate the abstract idea into a practical application. Again, to determine whether the claim recites significantly more than the abstract idea, it is to determine any element or combination of elements that is sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept]’ itself. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012). Here, the amended claims merely recite limitations that are part of the abstract idea, rather additional element that amounts to significantly more.  The claims recite additional elements including “a processor” and “a terminal of the service user”. These additional elements are recited at a high level of generality and merely invoked as tools to perform generic computer functions, at best, the processor may perform the steps of “receiving an attribute of a valet driver desired by the service user from a terminal of the service user, and transmitting information to the terminal of the service user”. However, the functions of receiving and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea.
Further, Examiner notes that the phrase(s) “the information for parking the vehicle including an electronic key to operate the value” merely describes the attribute (an electronic key) of the information, which is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05). Even through the claim further defines the intended use of the “electronic key”,  however, the electronic key is not positively performed its function in the claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-3, 5 and 10-12 are directed to an apparatus comprising a processor, which falls within the statutory category of a machine; claims 6-7 are directed to a method for managing valet parking service, which falls within the statutory category of a process; and claims 8-9 are directed to non-transitory computer-readable recording medium comprising a program for managing valet parking service, which falls within the statutory category of a product. Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 6 as representative, the claim recites the limitations of “a valet parking service, receiving an attribute of a valet driver desired by the service user from a terminal of the service user, extracting valet drivers each having an attribute that matches the attribute of the valet driver desired by the service user, transmitting information to the terminal of the service user together with information indicating an attribute of each of the plurality of valet driver candidates, provide the user with a predetermined compensation, and provide the information for parking the vehicle to one of the substitute valet driver candidates.” The dependent claim further recites the limitations of “determining the valet driver candidate selected by the service user as a value driver to whom a request to park the vehicle in place of the service user is submitted, as a valet driver to whom a request to part the vehicle in place of the service user is submitted”. The claimed subject matter related to manage valet parking service is clearly a method of organizing human activity. However, the claimed limitations, as described, are methods that allows a service user to specific the attributes (e.g., age, gender, or smoker) , selects a list of valet parking driver candidates that matches these attributes, and provides the list of valet driver candidates to the service user, which fall within the certain methods of organizing human activity including fundamental economic practices, commercial or legal interactions, and managing personal behavior or relationships or interactions between people. The mere nominal recitation of generic computer components does not take the claims out of the methods of organizing human activity grouping. For example, a person can manually receive an attribute of a valet driver from the service user, manually select a plurality of valet driver candidates based on the attribute matches the attributed of the valet drivers, and manually providing plurality of valet driver candidates including the information to the server user. The Specification describes: “For this reason, a valet parking service for parking a vehicle in place of a regular driver is conceivable. A service user (for example, a regular driver) stops a vehicle in a pickup place. A valet driver goes to the pickup place of the vehicle, temporarily takes charge of the vehicle, moves the vehicle to the parking lot, and parks the vehicle.” (See ¶ 3); and “The service user selects a valet driver having an attribute desired by the service user by referring to the information indicating the attributes as a valet driver to whom a request to park the vehicle in place of the service user is submitted…Thus, since the vehicle is parked by a valet driver desired by a service user in place of the service user, it is possible to provide a sense of safety and a sense of satisfaction to the service user.” (See ¶ 9). As such, it is a method of managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea, and the analysis proceed to Prong Two.
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea as discussed above, the claims recite the additional element of “by a processor” and “a terminal of the service user”. The additional elements are recited at a high level of generality and rely upon standard computing devices. The specification refers to a “processor” of a “personal computer, a general-purpose information processing device, such as a workstation, or an exclusive information processing device, such as server machine” (see ¶ 46), and “the user terminal 200A may be a feature phone, a smart device, such as a smartphone and a tablet terminal, a personal digital (PDA), or a mobile terminal” (see ¶ 34). When given the broadest reasonable interpretation and in light of the Specification, the additional element is no more than generic computer components that invoked as merely tools for receiving and transmitting data over a communication network to the user terminal. Therefore, these additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B.
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
The claims recite the additional elements of “by a processor” and “a terminal of the service user”. The additional elements are recited at a high level of generality that simply perform generic computer functions including receiving, manipulating, and transmitting information via a network. When considered individually and as an ordered combination, at best, the processor may perform the steps of receiving an attribute of a valet driver desired by the service user from a terminal of the service user, and transmitting information [] to a terminal of the service user via a communication network. However, using computer components for receiving and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions is not enough to qualify as a practical application, and the combination of the claimed elements do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to “significantly more” than the abstract idea because they neither (1) effect any improvements to the functioning of a computer itself, or effect an improvement to another technology or technical field; (2) apply or use of, a particular machine (MPEP 2106.05(b)); (3) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e). 
For the foregoing reasons, claims 6-7 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - apparatus claims 1-3, 5 and 10-12, and medium claims 8-9 parallel claims 6-7 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101.
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over of Kim et al., (KR 20160029182, hereinafter: Kim), and in view of Wang (US 2018/0012151), and further in view of Adamczyk et al., (US 2006/0276960, hereinafter: Adamczyk), and Ichida (US 2018/0151011). 
Regarding claim 1, Kim discloses a management apparatus for a valet parking service, which manages a valet parking service (see pg. 1, Abstract; pg. 2, Background; pg. 5, para. 4-21), the management apparatus comprising:
a transmission unit including a communication unit and a processor (see pg. 4, para. 13-20) and configured to:
receive an attribute of valet driver desired by the service user from a terminal of the service user, the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle (see pg. 1, Abstract; claim 1, pg. 3, para. 3-4 and 16-19).

Kim discloses providing a valet parking driver list to the user terminal based on the valet parking driver information matching the received request message (see Abstract).
Kim does not explicitly disclose the following limitations; however, Wang in an analogous art for selecting a driver to complete a service request discloses:
extract, as a plurality of valet driver candidates, valet drivers each having an attribute that matches the attribute of the valet driver desired by the service user (see Abstract; Fig. 6, # 630-650; Fig. 7A-B, # 722, 738; ¶  ¶ 22-23, ¶ 25, ¶ 48, ¶ 117, ¶ 203); 
transmit information, indicating the plurality of valet driver candidates available to park the vehicle in place of the service user, to the terminal of the service user together with information indicating an attribute of each of the plurality of valet driver candidates (see Fig. 7A, # 726, 736; ¶  22, ¶ 24, ¶ 113-114, claim 11); and

when no valet driver candidate matches the attribute of the valet driver desired by the service user (see ¶ 122, ¶ 140, ¶ 153, ¶ 157): 
transmit, to the terminal of the service user, information indicating a plurality of substitute valet driver candidates and information indicating that no valet driver candidate matches the attribute of the valet driver desired by the service user, the plurality of substitute valet driver candidates partially matching the attribute of the valet driver desired by the service user (see ¶ 22-25, ¶ 143-144, ¶ 169, ¶ 179, ¶ 203), 
receive selection of one of the substitute valet driver candidates from the user (see ¶ 22-23, ¶ 25, ¶ 144, ¶ 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kim discloses compensating the valet parking agent based on the rate determined by the customer (see pg. 4, para. 7); and Wang discloses providing incentive for drivers to improve their overall service (see ¶ 118).
Kim and Wang do not explicitly disclose the following limitations; however, Adamczyk in an analogous art for ride matching based on selection criterial and driver characteristic discloses
provide the user with a predetermined compensation for selecting one of the substitute valet driver candidates (see ¶ 13-14, ¶ 67, ¶ 93 and claims 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang to include the teaching of Adamczyk in order to gain the commonly understood benefit of such adaption, such as promoting a more attractive solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Kim discloses transmitting the valet parking article list including the brief information of the valet parking article to the terminal 300 (see pg. 4, ¶ 8-9), and mentions about the user is handing a key to a parking agent for a substitute parking (see page 2, under the Background section); Wang discloses upon determined the selected driver accepts the service request, dispatching the service request to the selected driver (see ¶ 24-25) 
Kim, Wang and Adamczyk do not explicitly providing the information comprising an electronic key; however, Ichida in an analogous art for managing valet parking discloses
upon user selection of the one of the substitute valet driver candidates, provide the one of the substitute value candidates with information for parking the vehicle, the information for parking the vehicle including an electronic key to operate the vehicle, wherein the one of the substitute value driver candidates uses the electronic key to unlock the vehicle and park the vehicle (see ¶ 8, ¶ 13, ¶ 19-20, and ¶ 48-49).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang and Adamczyk to include the teaching of Ichida in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more convenient and secure solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the limitation describing “the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle” and “the information for parking the vehicle comprising an electronic key” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 2, Kim discloses the management apparatus according to claim 1, wherein the processor is configured to, when the processor has received information indicating a valet driver candidate selected by the service user from among the plurality of valet driver candidates, determine the valet driver candidate selected by the service user as a valet driver to whom a request to park the vehicle in place of the service user is submitted (see Abstract; pg. 6, para. 16-20).  

Regarding claim 3, Kim does not explicitly disclose the following limitations; however, Wang discloses the management apparatus according to claim 1, wherein the processor is configured to extract the plurality of valet driver candidates based on any one of a pickup place of the vehicle and a current location of the vehicle (see ¶ 22-23, ¶ 66, ¶ 76, ¶ 96). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Kim discloses the management apparatus according to claim 1, wherein the attribute is at least one that is selected from among sex of a valet driver, an age of a valet driver, whether a valet driver smokes, an appearance of a valet driver, a background of a valet driver, a time required for a valet driver to reach a pickup place, and a service fee of a valet driver (see pg. 5, para. 16). 
In addition, claim 5 merely describes the characteristics of the attribute of the selected valet driver is directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 6, Kim discloses a use support method for a valet parking service, which uses a valet parking service (see pg. 1, Abstract; pg. 2, Background; pg. 5, para. 4-21), the use support method comprising: 
 receiving, by the processor, an attribute of valet driver desired by the service user from a terminal of the service user, the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle (see pg. 1, Abstract; claim 1, pg. 3, para. 3-4 and 16-19).

Kim discloses providing a valet parking driver list to the user terminal based on the valet parking driver information matching the received request message (see Abstract).
Kim does not explicitly disclose the following limitations; however, Wang in an analogous art for selecting a driver to complete a service request discloses:
extract, by the processor and as a plurality of valet driver candidates, valet drivers each having an attribute that matches the attribute of the valet driver desired by the service user (see Abstract; Fig. 6, # 630-650; Fig. 7A-B, # 722, 738; ¶  ¶ 22-23, ¶ 25, ¶ 48, ¶ 117, ¶ 203); 
transmitting, by the processor, information, indicating the plurality of valet driver candidates available to park the vehicle in place of the service user, to the terminal of the service user together with information indicating an attribute of each of the plurality of valet driver candidates (see Fig. 7A, # 726, 736; ¶  22, ¶ 24, ¶ 113-114, claim 11); and
when no valet driver candidate matches the attribute of the valet driver desired by the service user (see ¶ 122, ¶ 140, ¶ 153, ¶ 157): 
transmitting, to the terminal of the service user, information indicating a plurality of substitute valet driver candidates and information indicating that no valet driver candidate matches the attribute of the valet driver desired by the service user, the user plurality of substitute valet driver candidates partially matching the attribute of the valet driver desired by the service user (see ¶ 22-25, ¶ 143-144, ¶ 169, ¶ 179, ¶ 203),
receiving user selection of one of the substitute valet driver candidates (see ¶ 22-23, ¶ 25, ¶ 144, ¶ 180).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kim discloses compensating the valet parking agent based on the rate determined by the customer (see pg. 4, para. 7); and Wang discloses providing incentive for drivers to improve their overall service (see ¶ 118).
Kim and Wang do not explicitly disclose the following limitations; however, Adamczyk in an analogous art for ride matching based on selection criterial and driver characteristic discloses
providing the user with a predetermined compensation for selecting one of the substitute valet driver candidates (see ¶ 13-14, ¶ 67, ¶ 93 and claims 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang to include the teaching of Adamczyk in order to gain the commonly understood benefit of such adaption, such as promoting a more attractive solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Kim discloses transmitting the valet parking article list including the brief information of the valet parking article to the terminal 300 (see pg. 4, ¶ 8-9), and mentions about the user is handing a key to a parking agent for a substitute parking (see page 2, under the Background section); Wang discloses upon determined the selected driver accepts the service request, dispatching the service request to the selected driver (see ¶ 24-25) 
Kim, Wang and Adamczyk do not explicitly providing the information comprising an electronic key; however, Ichida in an analogous art for managing valet parking discloses
upon user selection of the one of the substitute valet driver candidates, provide the one of the substitute value candidates with information for parking the vehicle, the information for parking the vehicle including an electronic key to operate the vehicle, wherein the one of the substitute value driver candidates uses the electronic key to unlock the vehicle and park the vehicle (see ¶ 8, ¶ 13, ¶ 19-20, and ¶ 48-49).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang and Adamczyk to include the teaching of Ichida in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more convenient and secure solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the limitation describing “the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle” and “the information for parking the vehicle comprising an electronic key” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 7, Kim discloses the use support method according to claim 6, further comprising, when information indicating a valet driver candidate selected by the service user from among the plurality of valet driver candidates has been received, determining the valet driver candidate selected by the service user as a valet driver to whom a request to park the vehicle in place of the service user is submitted (see Abstract; pg. 6, para. 16-20).  

Regarding claim 8, Kim discloses a non-transitory computer-readable recording medium comprising a program recorded on the recording medium, the program causing a computer of a management apparatus for a valet parking service (see pg. 1, Abstract; pg. 2, Background; pg. 5, para. 4-21), to execute a method comprising: 
 receiving an attribute of valet driver desired by the service user from a terminal of the service user, the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle (see pg. 1, Abstract; claim 1, pg. 3, para. 3-4 and 16-19).

Kim discloses providing a valet parking driver list to the user terminal based on the valet parking driver information matching the received request message (see Abstract).
Kim does not explicitly disclose the following limitations; however, Wang in an analogous art for selecting a driver to complete a service request discloses:
extract, as a plurality of valet driver candidates, valet drivers each having an attribute that matches the attribute of the valet driver desired by the service user (see Abstract; Fig. 6, # 630-650; Fig. 7A-B, # 722, 738; ¶  ¶ 22-23, ¶ 25, ¶ 48, ¶ 117, ¶ 203); 
transmitting information, indicating the plurality of valet driver candidates available to park the vehicle in place of the service user, to the terminal of the service user together with information indicating an attribute of each of the plurality of valet driver candidates (see Fig. 7A, # 726, 736; ¶  22, ¶ 24, ¶ 113-114, claim 11); and
when no valet driver candidate matches the attribute of the valet driver desired by the service user (see ¶ 122, ¶ 140, ¶ 153, ¶ 157): 
transmit, to the terminal of the service user, information indicating a plurality of substitute valet driver candidates and information indicating that no valet driver candidate matches the attribute of the valet driver desired by the service user, the plurality of substitute valet driver candidates partially matching the attribute of the valet driver desired by the service user (see ¶ 22-25, ¶ 143-144, ¶ 169, ¶ 179, ¶ 203), 
receiving user selection of one of the substitute valet driver candidates (see ¶ 22-23, ¶ 25, ¶ 144, ¶ 180). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Kim discloses compensating the valet parking agent based on the rate determined by the customer (see pg. 4, para. 7); and Wang discloses providing incentive for drivers to improve their overall service (see ¶ 118).
Kim and Wang do not explicitly disclose the following limitations; however, Adamczyk in an analogous art for ride matching based on selection criterial and driver characteristic discloses
providing the user with a predetermined compensation for selecting one of the substitute valet driver candidates (see ¶ 13-14, ¶ 67, ¶ 93 and claims 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang to include the teaching of Adamczyk in order to gain the commonly understood benefit of such adaption, such as promoting a more attractive solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While Kim discloses transmitting the valet parking article list including the brief information of the valet parking article to the terminal 300 (see pg. 4, ¶ 8-9), and mentions about the user is handing a key to a parking agent for a substitute parking (see page 2, under the Background section); Wang discloses upon determined the selected driver accepts the service request, dispatching the service request to the selected driver (see ¶ 24-25) 
Kim, Wang and Adamczyk do not explicitly providing the information comprising an electronic key; however, Ichida in an analogous art for managing valet parking discloses
upon user selection of the one of the substitute valet driver candidates, provide the one of the substitute value candidates with information for parking the vehicle, the information for parking the vehicle including an electronic key to operate the vehicle, wherein the one of the substitute value driver candidates uses the electronic key to unlock the vehicle and park the vehicle (see ¶ 8, ¶ 13, ¶ 19-20, and ¶ 48-49).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang and Adamczyk to include the teaching of Ichida in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more convenient and secure solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the limitation describing “the valet driver being desired by the service user to park a vehicle of the service user while the service is not in the vehicle” and “the information for parking the vehicle comprising an electronic key” are directed to nonfunctional descriptive material because they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 9, Kim discloses the non-transitory recording medium according to claim 8, further comprising when information indicating a valet driver candidate selected by the service user from among the plurality of valet driver candidates has been received, determining the valet driver candidate selected by the service user as a valet driver to whom a request to park the vehicle in place of the service user is submitted (see Abstract; pg. 6, para. 16-20).

Regarding claim 10, Kim does not explicitly the following limitations; however, Wang discloses the management apparatus according to claim 1, wherein the attribute desired by the service user includes a valet driver rating and an insurance coverage amount (see ¶ 67-68, ¶ 101, ¶ 133). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, the phrase describing the attribute includes a valet driver rating and an insurance coverage is directed to nonfunctional descriptive material because the valet driver rating and an insurance coverage are not used in the claim and they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05)

Regarding claim 11, Kim and Wang do not explicitly the following limitations; however, Adamczyk discloses the management apparatus according to claim 1, wherein the predetermined compensation includes at least one of a coupon or a reward (see ¶ 67, ¶ 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim and in view of Wang to include the teaching of Adamczyk in order to gain the commonly understood benefit of such adaption, such as promoting a more attractive solution. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, the phrase describing the type of compensation is directed to nonfunctional descriptive material because the valet driver rating and an insurance coverage are not used in the claim and they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).

Regarding claim 12, Kim does not explicitly the following limitations; however, Wang discloses the management apparatus according to claim 2, wherein the request includes an identifier of the service user, parking lot information, and a parking lot identifier (see ¶ 66, ¶ 98 and ¶ 214). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim to incorporate the features as taught by Wang for assigning a valet parking driver to a service in order to gain the commonly understood benefit of such adaption, such as enhanced the customer satisfaction of driver selection process. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In addition, claim 12 merely characterizing the received request is directed to nonfunctional descriptive material because the valet driver rating and an insurance coverage are not used in the claim and they cannot exhibit any functional interrelationship with the way the steps are performed. Therefore, it has been held that nonfunctional descriptive material will not distinguish the invention from prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Triplett (US 2016/0133133) discloses a system for managing vehicle parking services utilizing information associated to customers.
Stefik (US 20160063863) discloses a method for providing distributed on-street valet parking with the aid of a digital computer. 
“Successful Management of a Valet Operation”, by Richard Raskin, Walker Parking Consultants, April 2000.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624